COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00430-CV


In the Interest of L.A.L., the child       §   From the 393rd District Court

                                           §   of Denton County (2012-60715-
                                               393)

                                           §   March 6, 2014

                                           §   Per Curiam



                                       JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.




                                        SECOND DISTRICT COURT OF APPEALS


                                        PER CURIAM